DETAILED ACTION
	This Office action is response to the amendment filed on January 6, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10, 622, 886 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the controller is configured to: in response to the transient detected signal not indicating a transient, control a timing of the switching signals based on the PLL angle signal and not on the AC signal; and in response to the transient detected signal indicating the transient, control the timing of the switching signals based on the AC signal and not on the PLL angle signal” in combination with other claim limitations. Claims 2-9 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 10, the prior art of record fails to disclose or suggest “wherein the controller is configured to: in response to the transient detected signal not indicating a transient, control a timing of the switching signals based on the angle signal instead of the AC signal; and in response to the transient detected signal indicating the transient, control the timing of the switching signals based on the AC signal instead of the angle signal” in combination with other claim limitations. Claims 11-16 depend directly or indirectly from claim 10, and are, therefore, also allowed at least for the same reasons set above.


Regarding to claim 17, the prior art of record fails to disclose or suggest “determining whether the phase error signal exceeds a threshold; when the phase error signal does not exceed a threshold, generating a set of switching signals for an alternating-current-to-direct-current (AC-to-DC) converter bridge having a timing based on the angle signal from the oscillator and not on the AC signal; and when the phase error signal exceeds the threshold, generating the set of switching signals having a timing based on the AC signal and not on the angle signal” in combination with other claim limitations. Claims 18-20 depend directly .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838